 



Exhibit 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of March 6, 2006 (this “Amendment”), among USEC INC., a Delaware
corporation (“Holdings”), UNITED STATES ENRICHMENT CORPORATION, a Delaware
corporation (“Enrichment” and, together with Holdings, the “Borrowers”), the
LENDERS UNDER THE CREDIT AGREEMENT REFERRED TO BELOW WHICH ARE PARTY HERETO,
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent (the
“Administrative Agent”), and THE OTHER FINANCIAL INSTITUTIONS WHICH ARE NAMED IN
THE CREDIT AGREEMENT AS “AGENTS” THEREUNDER WHICH ARE PARTY HERETO, amends the
Amended and Restated Revolving Credit Agreement dated as of August 18, 2005 (as
amended, the “Credit Agreement”), among the Borrowers, the Lenders party
thereto, the Administrative Agent and the other financial institutions named
therein as “agents” thereunder.
     WHEREAS, the Borrowers and the United States Department of Energy (the
“DOE”) have entered into (a) Amendment No. 2 to the December 10, 2004 MOA to
Provide for the Transfer of Supplemental Barter Material dated as of February 9,
2006 (the “MOA Amendment”), pursuant to which the Borrowers and the DOE amended
the Memorandum of Agreement dated as of December 10, 2004 for the Continued
Operation of the Portsmouth S&T Facilities for the Processing of Affected
Inventory in Fiscal Year 2005 and Thereafter (as the same may be amended,
modified, supplemented, renewed or restated from time to time, the “MOA”) to
provide for the transfer by the DOE to the Borrowers of title to an additional
200 MTU of feed material (the “Additional Feed Material”) and (b) First
Amendment to Security Agreement dated as of March 6, 2006 (“DOE Security
Agreement Amendment No. 1”), pursuant to which the Borrowers and the DOE have
amended the DOE Security Agreement to provide for the grant by the Borrowers to
the DOE of a security interest in the Additional Feed Material, in the accounts
receivable generated by the sale of the Additional Feed Material and in the
proceeds thereof to secure the obligations of the Borrower under the MOA;
     WHEREAS, the grant by the Borrowers to the DOE of the liens in the
Supplemental Barter Material and the related collateral pursuant to DOE Security
Agreement Amendment No. 1 would be prohibited by Section 6.02 of the Credit
Agreement;
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend the Credit Agreement to permit the Borrowers to execute and
deliver DOE Security Agreement Amendment No. 1 and grant the liens to the DOE
thereunder and make certain other amendments in connection therewith, and the
Administrative Agent and the Lenders are willing to do so, subject to the terms
and conditions of this Amendment;
     NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, the parties hereby agree as follows:
1. Capitalized Terms.
     Capitalized terms used herein which are defined in the Credit Agreement
have the same meanings herein as therein, except to the extent that such
meanings are amended hereby.
2. Amendments to Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Subject to the satisfaction of the terms and conditions set forth in
Section 4 hereof and in reliance on the representations set forth in Section 3
hereof, the Borrowers, the Lenders and the Administrative Agent agree that the
Credit Agreement is hereby amended, effective as of the date hereof, as follows:
               (a) Amendments to Section 1.01 of the Credit Agreement.
Section 1.01 of the Credit Agreement is hereby amended as follows:
     (i) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions therein in appropriate alphabetical order:
     “First Amendment Date” means March 6, 2006.
     “MOA” means that certain Memorandum of Agreement dated as of December 10,
2004 for the Continued Operation of the Portsmouth S&T Facilities for the
Processing of Affected Inventory in Fiscal Year 2005 and Thereafter (as the same
may be modified, amended, supplemented, renewed or restated from time to time).”
     “Supplemental Barter Material” means natural uranium feed material or other
material acceptable to the Borrowers transferred by the DOE to the Borrowers
pursuant to Section 7.2(c) of the MOA as payment in kind for services rendered
by the Borrowers to the DOE under the MOA.
     (ii) Section 1.01 of the Credit Agreement is hereby further amended by
deleting the definitions of “DOE Collateral” and “DOE Security Agreement” set
forth therein in their entirety and replacing them with the following:
     “DOE Collateral” means Supplemental Barter Material maintained by the
Credit Parties in specifically designated cylinders and physically separated
from Eligible Inventory, the Receivables arising from the sale by the Borrowers
of such Supplemental Barter Material to the extent such Receivables are
identified as DOE Collateral in the Borrowers’ written or electronic records,
all contracts and agreements for the sale of such Supplemental Barter Material,
books and records related to such Supplemental Barter Material and all proceeds
of such Supplemental Barter Material, in each case, which are subject to Liens
in favor of the DOE pursuant to the DOE Security Agreement. The Credit Parties
shall cause all Supplemental Barter Material constituting DOE Collateral to be
maintained in specifically designated cylinders and physically separated from
Eligible Inventory, and shall maintain separate written or electronic records
identifying all Receivables constituting DOE Collateral.”
     “DOE Security Agreement” means (a) that certain Security Agreement dated as
of February 2, 2005 by the Borrowers in favor of the DOE pursuant to which the
Borrowers have granted to the DOE security interests in Supplemental Barter
Material (as the same may be modified, amended, supplemented, renewed or
restated from time to time, provided that after giving effect to any such
modification, amendment, supplement, renewal or restatement, such security
agreement remains substantially in the form of the original Security Agreement
dated as of February 2, 2005 but for the inclusion of additional Supplemental
Barter Material as collateral thereunder) and (b) any other security agreement
entered into by the Borrowers and the DOE after the First Amendment Date
pursuant to which the Borrowers grant to the DOE security interests in
Supplemental Barter Material and substantially in the form of the security
agreement referred to in clause (a) hereof (as the same may be modified,
amended, supplemented, renewed or restated from time to time, provided that
after giving effect to any

2



--------------------------------------------------------------------------------



 



such modification, amendment, supplement, renewal or restatment, such security
agreement remains substantially in the form of the original security agreement
but for the inclusion of additional Supplemental Barter Material as collateral
thereunder).”
          (b) Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of
the Credit Agreement is hereby amended by (i) deleting the word “and” appearing
after the semi-colon at the end of subsection (j) of such Section 6.02,
(ii) deleting the period at the end of subsection (k) of such Section 6.02 and
replacing it with the following: “; and” and (c) inserting the following as new
subsection (l) of such Section 6.02:
               “(l) Liens granted in favor of the DOE on DOE Collateral securing
the obligations of the Borrowers under the MOA, provided that, within five
(5) Business Days after granting any such Lien, the Borrowers shall have
provided to the Administrative Agent copies of the DOE Security Agreement
pursuant to which such Liens have been granted, all Uniform Commercial Code
financing statements to be filed in connection therewith and any amendment to
the MOA or other documents to be entered into in connection therewith.”
3. No Default; Representations and Warranties, etc.
     Each of the Borrowers represents and warrants to the Lenders and the
Administrative Agent that as of the date hereof (a) the representations and
warranties of the Credit Parties contained in Article III of the Credit
Agreement are true and correct in all material respects as of the date hereof as
if made on such date (except to extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such date); (b) the Borrowers are in
compliance in all material respects with all of the terms and provisions set
forth in the Credit Agreement and the other Financing Documents to be observed
or performed by them thereunder; (c) no Default or Event of Default shall have
occurred and be continuing; and (d) the execution, delivery and performance by
the Borrowers of this Amendment (i) have been duly authorized by all necessary
corporate and, if required, shareholder action on the part of the Borrowers,
(ii) will not violate any applicable law or regulation or the organizational
documents of any Borrower, (iii) will not violate or result in a default under
any material indenture, agreement or other instrument binding on any Borrower or
any of its assets and (iv) do not require any consent, waiver or approval of or
by any Person (other than the Administrative Agent and the Lenders) which has
not been obtained.
4. Conditions Precedent. The effectiveness of this Amendment shall be
conditioned upon the satisfaction of the following conditions precedent:
     (a) Counterparts of Amendment. The Agent shall have received either (i) a
counterpart of this Amendment signed on behalf of the Borrowers and the Required
Lenders and counterparts of the Ratification of Guarantees attached hereto
signed on behalf of NAC Holdings Inc. and NAC International Inc., as guarantors,
or (ii) written evidence reasonably satisfactory to the Agent (which may include
telecopy transmission of a signed signature page of this Amendment or such
Ratification of Guarantees, as applicable) that such parties have signed a
counterpart of this Amendment and such Ratification of Guarantees, as
applicable.
     (b) DOE Documents. The Administrative Agent shall have received copies of
the MOA Amendment duly executed by the DOE and the Borrowers, and the same shall
be in form and substance reasonably satisfactory to the Administrative Agent.
     (c) Other Documents. The Administrative Agent shall have received such
certificates and other documents in connection with the transactions
contemplated hereby as the Administrative Agent shall

3



--------------------------------------------------------------------------------



 



have requested, all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent.
5. Additional Agreements. The Borrowers will promptly furnish to the
Administrative Agent (a) in no event later than three (3) Business Days after
the date hereof, copies of the DOE Security Agreement Amendment No. 1 duly
executed by the DOE and the Borrowers, which shall be substantially in the form
attached hereto as Exhibit A and (b) copies of any Uniform Commercial Code
financing statements to be filed by the DOE in connection therewith, which shall
be in form and substance reasonably satisfactory to the Administrative Agent.
The failure of the Borrowers to comply with the terms of this Section 5 shall,
at the option of the Administrative Agent, constitute an Event of Default under
the Credit Agreement.
6. Miscellaneous.
     (a) The Borrowers, the Lenders and the Administrative Agent hereby ratify
and confirm the terms and provisions of the Credit Agreement and the other
Financing Documents and agree that, except to the extent specifically amended
hereby, the Credit Agreement, the other Financing Documents and all related
documents shall remain in full force and effect. Nothing contained herein shall
constitute a waiver of any provision of the Financing Documents, except such
waivers or consents as are expressly set forth herein.
     (b) The Lenders hereby authorize the Administrative Agent to file
amendments to the Uniform Commercial Code financing statements filed in
connection with the Financing Documents confirming that the Collateral securing
the obligations of the Borrowers under the Financing Documents does not include
the DOE Collateral, to the extent that any such amendment is requested by the
DOE or the Borrowers (any such amendments to be in form and substance reasonably
satisfactory to the Administrative Agent). For avoidance of doubt, the Credit
Parties acknowledge and agree that neither the Credit Parties nor the DOE shall
be authorized to file any such amendments to the Uniform Commerical Code
financing statements filed in connection with the Financing Documents.
     (c) The Borrowers agree to pay all reasonable expenses, including legal
fees and disbursements, incurred by the Administrative Agent in connection with
this Amendment and the transactions contemplated thereby.
     (d) This Amendment may be executed in any number of counterparts (including
by way of facsimile transmission), each of which, when executed and delivered,
shall be an original, but all counterparts shall together constitute one
instrument.
     (e) This Amendment shall be governed by the laws of the State of New York
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

              BORROWERS:
 
            USEC INC.
 
       
 
  By   /s/ John C. Barpoulis
 
       
 
  Name:
Title:   John C. Barpoulis
Vice President and Treasurer
 
            UNITED STATES ENRICHMENT CORPORATION
 
       
 
  By:   /s/ John C. Barpoulis
 
       
 
  Name:
Title:   John C. Barpoulis
Vice President and Treasurer
 
            ADMINISTRATIVE AGENT:
 
            JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent
 
       
 
  By:   /s/ James M. Barbato
 
       
 
  Name:
Title:   James M. Barbato
Vice President

[Signature Pages to First Amendment to Amended and Restated Revolving Credit
Agreement]

 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ James M. Barbato
 
       
 
  Name:
Title:   James M. Barbato
Vice President
 
            MERRILL LYNCH CAPITAL, a division of MERRILL LYNCH BUSINESS
FINANCIAL SERVICES INC., as Co-Syndication Agent and a Lender
 
       
 
  By:   /s/ Mark Gertzof
 
       
 
  Name:
Title:   Mark Gertzof
Director, Team Leader
 
            GMAC COMMERCIAL FINANCE LLC, as Co-Documentation Agent and a Lender
 
       
 
  By:   /s/ Thomas Maile
 
       
 
  Name:
Title:   Thomas Maile
Director
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and a
Lender
 
       
 
  By:   /s/ Jason Searle
 
       
 
  Name:
Title:   Jason Searle
Vice President
 
            SIEMENS FINANCIAL SERVICES, INC.
 
       
 
  By:   /s/ Frank Amodio
 
       
 
  Name:
Title:   Frank Amodio
Vice President – Credit
 
            SOVEREIGN BANK

[Signature Pages to First Amendment to Amended and Restated Revolving Credit
Agreement]

 



--------------------------------------------------------------------------------



 



         
 
  By:   /s/ Steven Fahringer
 
       
 
  Name:
Title:   Steven Fahringer
Vice President
 
            WELLS FARGO FOOTHILL, LLC
 
       
 
  By:   /s/ Dennis King
 
       
 
  Name:
Title:   Dennis King
Vice President
 
            THE FOOTHILL GROUP, INC.
 
       
 
  By:   /s/ Dennis R. Ascher
 
       
 
  Name:
Title:   Dennis R. Ascher
Sr. VP

[Signature Pages to First Amendment to Amended and Restated Revolving Credit
Agreement]

 



--------------------------------------------------------------------------------



 



RATIFICATION OF GUARANTEES
     Each of the undersigned Guarantors hereby acknowledges and consents to the
foregoing First Amendment to Amended and Restated Revolving Credit Agreement
dated as of March 6, 2006 (the “First Amendment”) among USEC Inc. (“Holdings”),
United States Enrichment Corporation (“Enrichment” and, together with Holdings,
the “Borrowers”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Administrative Agent”), and the
other financial institutions named therein as “agents”, confirms that the
obligations of the Borrowers under the Credit Agreement, as amended by the First
Amendment, constitute “Guaranteed Obligations” guarantied by and entitled to the
benefits of each respective Amended and Restated Guarantee dated as of
August 18, 2005 executed and delivered by each such Guarantor to the
Administrative Agent, the Issuing Bank, the Lenders and the other Secured
Parties (each a “Guarantee” and collectively, the “Guarantees”), agrees that its
respective Guarantee remains in full force and effect and ratifies and confirms
all of its obligations thereunder. Capitalized terms used but not otherwise
defined herein shall have the meanings attributed to them in the Guarantees.

              GUARANTORS:
 
            NAC HOLDING INC.
 
       
 
  By:   /s/ Peter Walier
 
       
 
  Name:
Title:   Peter Walier
President
 
            NAC INTERNATIONAL INC.
 
       
 
  By:   /s/ Peter Walier
 
       
 
  Name:
Title:   Peter Walier
President

[Signature Pages to Ratification of Guarantees]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FIRST AMENDMENT TO SECURITY AGREEMENT
     This FIRST AMENDMENT TO SECURITY AGREEMENT dated as of March 6th, 2006
(this “Amendment”), is made by UNITED STATES ENRICHMENT CORPORATION, a Delaware
corporation (the “Company”), USEC INC., a Delaware corporation (“Parent”) and,
together with the Company, “USEC”), and the UNITED STATES DEPARTMENT OF ENERGY
(“DOE”) amends the Security Agreement dated as of February 2, 2005 (as amended,
the “Security Agreement”), by USEC in favor of DOE.
     WHEREAS, USEC and DOE have entered into that certain Amendment No. 2 to the
December 10, 2004 MOA to Provide for the Transfer of Supplemental Barter
Material dated as of February 9, 2006, pursuant to which USEC and DOE amended
the Memorandum of Agreement dated as of December 10, 2004 for the Continued
Operation of the Portsmouth S&T Facilities for the Processing of Affected
Inventory in Fiscal Year 2005 and Thereafter (as the same may be modified,
amended, supplemented, renewed or restated from time to time, the “MOA”) to
provide for the transfer by DOE to USEC of title to an additional 200 MTU of
feed material (the “Additional Feed Material”);
     WHEREAS, USEC and DOE desire to amend the Security Agreement to provide for
the grant by USEC to DOE of a security interest in the Additional Feed Material,
in the accounts receivable generated by the sale of the Additional Feed Material
and in the proceeds thereof to secure the obligations of USEC under the MOA;
     NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, the parties hereby agree as follows:
1. Capitalized Terms.
     Capitalized terms used herein which are defined in the Security Agreement
have the same meanings herein as therein, except to the extent that such
meanings are amended hereby.
2. Amendments to Security Agreement.
     The Security Agreement is hereby amended, effective as of the date hereof,
as follows:
          (a) Amendments to Section 1.1 of the Security Agreement. Section 1.1
of the Security Agreement is hereby amended by deleting the definition of “Feed
Material” set forth therein in its entirety and replacing it with the following:
     “ “Feed Material” shall mean all the cylinders identified on Schedule A and
Schedule B and all contents thereof.”
          (b) Amendment to Schedules to the Security Agreement. The Security
Agreement is hereby amended by inserting Schedule B attached hereto following
Schedule A.
3. No Default; Representations and Warranties, etc.
     USEC represents and warrants to DOE that as of the date hereof (a) the
representations and warranties of USEC contained in Article III of the Security
Agreement are true and correct in all material respects as of the date hereof as
if made on the date hereof (except to extent that such representations and

 



--------------------------------------------------------------------------------



 



warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such date); (b) USEC is in compliance
in all material respects with all of the terms and provisions set forth in the
Security Agreement to be observed or performed by it thereunder; (c) no Event of
Default shall have occurred and be continuing; and (d) the execution, delivery
and performance by USEC of this Amendment (i) have been duly authorized by all
necessary corporate action on the part of USEC, (ii) will not violate any
applicable law or regulation or the organizational documents of USEC, (iii) will
not violate or result in a default under any material contract or other
instrument binding on USEC or any of its assets and (iv) do not require any
authorization, consent, or approval of, or declaration or filing with, any
governmental authority.
4. Financing Statements. USEC authorizes DOE to file financing statements under
the Uniform Commercial Code with the office of the Secretary of State of the
State of Delaware describing the Collateral as it relates to the Additional Feed
Material listed in Schedule B. At DOE’s request, USEC shall prepare and upon
DOE’s authorization file at USEC’s expense filing statements under the Uniform
Commercial Code with the office of the Secretary of State of the State of
Delaware describing the Collateral as it relates to the Additional Feed Material
listed in Schedule B.
5. Miscellaneous.
     (a) On and after the effective date of this Amendment, each reference in
the Security Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Security Agreement shall mean and be a
reference to the Security Agreement as amended hereby.
     (b) USEC and DOE hereby ratify and confirm the terms and provisions of the
Security Agreement and agree that, except to the extent specifically amended
hereby, the Security Agreement and all related documents shall remain in full
force and effect. Nothing contained herein shall constitute a waiver of any
provision of the Security Agreement, except such waivers or consents as are
expressly set forth herein.
     (c) This Amendment may be executed in any number of counterparts (including
by way of facsimile transmission), each of which, when executed and delivered,
shall be an original, but all counterparts shall together constitute one
instrument, and shall become effective when copies hereof which, when taken
together, bear the signatures of each of the parties hereto shall be delivered
to DOE.
     (d) Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose or be given any substantive effect.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

              UNITED STATES ENRICHMENT CORPORATION
 
       
 
  By:   /s/ John C. Barpoulis
 
       
 
  Name:
Title:   John C. Barpoulis
Vice President and Treasurer
 
            USEC INC.

 



--------------------------------------------------------------------------------



 



         
 
  By:   /s/ John C. Barpoulis
 
       
 
  Name:
Title:   John C. Barpoulis
Vice President and Treasurer
 
            UNITED STATES DEPARTMENT OF ENERGY
 
       
 
  By:   /s/ William E. Murphie
 
       
 
  Name:
Title:   William E. Murphie
Manager, PPPO

 